REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving a vehicle; and a roadside unit (RSU) configured to: broadcast an RSU interest packet at a frequency, the RSU interest packet including an indication of a subject-of-interest the RSU is seeking; receive a vehicle data packet of the vehicle that corresponds with the RSU interest packet; determine that data included within the vehicle data packet includes the subject- of-interest; and decrease, based on the determination that the data included within the vehicle data packet includes the subject-of-interest, the frequency at which the RSU interest packet is broadcasted, among other claim limitations are non-obvious over the prior art. The closest prior art of record Watfa teaches that the RSU may then use the vehicle speeds to determine its frequency of sending RA messages, but does not teach decrease, based on the determination that the data included within the vehicle data packet includes the subject-of-interest, the frequency at which the RSU interest packet is broadcasted and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/
Examiner, Art Unit 2415

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415